Citation Nr: 0729249	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling prior to 
December 16, 2005, and as 50 percent disabling as of December 
16, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

Prior to, and after December 16, 2005, PTSD was primarily 
manifested by flat affect, sleep disturbances, anxiety 
attacks, occasional suicidal ideation, isolating behavior, 
anger, and hatred of authority.  Occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an evaluation of 50 percent, but no more, prior 
to December 16, 2005, for PTSD, have been met; the criteria 
for an evaluation in excess of 50 percent for PTSD have not 
been met at anytime throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007).     






REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in January 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was asked to submit evidence in his possession pertaining to 
the claim to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The January 2004 notification letter did 
not include all of these elements; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The veteran was awarded service 
connection for PTSD in October 2003; therefore, the first 
three elements are not in dispute.  The veteran is appealing 
the degree of disability, demonstrating that he has actual 
knowledge of this element.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a March 2006 letter, sent the same month the Court issued 
its decision in Dingess/Hartman.       

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Vet Center records, hearing transcripts, and service medical 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  A VA examination was provided in connection with this 
claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II. Increased Rating

The veteran asserts that his PTSD has been worse than 
evaluated during the relevant periods.  At his August 2006 
personal hearing he testified that his PTSD symptoms consist 
of anxiety, sleeping disorders, anger, and self isolation.     

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1 
(2007).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the available evidence, the Board 
finds that an increase in the veteran's disability evaluation 
prior to December 16, 2005 is in order.  While the veteran's 
disability may not meet all the symptoms listed, with 
resolution of reasonable doubt in favor of the veteran, the 
Board finds that the disability picture more nearly 
approximates the criteria required for a 50 percent 
evaluation, but no more, for PTSD prior to December 16, 2005.  
See 38 C.F.R. § 4.7.  The preponderance of the competent 
evidence is against a finding that at any time during the 
appeal period the veteran's PTSD caused occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 
70 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 70 percent evaluation.  According to the 
competent medical evidence, the veteran's PTSD, prior to and 
after December 16, 2005, was primarily manifested by flat 
affect, sleep disturbances, anxiety attacks, occasional 
suicidal ideation, isolating behavior, anger, and hatred of 
authority.  While the veteran has some definite problems 
associated with his disability, the competent medical 
evidence does not show the impaired thought processes and 
behaviors associated with a 70 percent evaluation.

The bulk of the relevant medical evidence in this case 
consists of VA treatment records, Vet Center records, and a 
VA examination from March 2005.  The veteran's initial 
disability rating for PTSD was promulgated by an October 2003 
rating decision.  The veteran was assigned a 30 percent 
disability rating based primarily on the findings of a June 
2003 VA psychiatric consultation.  At that consultation, the 
veteran was reported as alert and oriented times three, and 
cooperative.  The physician further noted that speech was 
logical, linear, concise, and goal directed, and that mood 
was stable.  The veteran's affect was reported as full, his 
insight and judgment good, and there was no evidence of a 
thought disorder or suicidal ideation.  The Board notes that 
while the October 2003 rating decision, and the March 2004 
rating decision from which the veteran perfected this appeal, 
stated that the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 60 at this examination, medical 
records obtained later show an apparent addendum which 
changed the veteran's GAF score to a 50.  The various GAF 
scores assigned to the veteran will be discussed later in 
this decision.  

The veteran had his first VA examination in connection with 
this claim in March 2005.  The veteran had been scheduled for 
prior examinations; however, according to a November 2004 
letter from the veteran, the first two were cancelled by VA 
and the third he had to reschedule so that he could get a 
lung transplant.  At the veteran's March 2005 VA examination, 
he reported that he had few friends, that he was withdrawn, 
and that he had startle response.  The veteran reported no 
suicidal or homicidal ideation at that time, but did report 
that he used to think about suicide, but never made an 
attempt.  The veteran denied obsessive-compulsive behaviors, 
hallucinations, and delusions.  He reported that his memory 
was okay, and that he had no significant problems with it.  
Anxiety attacks were reported, but not full-blown panic 
attacks.  The examiner noted that the veteran was clearly 
depressed.  He also reported that the veteran was oriented 
fully.  The examiner noted in summary that the veteran had 
had some very significant adjustment issues, some of them 
related to his PTSD, but a lot of it was an aggravation of 
his PTSD associated with his recent breakup of his marriage 
and his serious health problems.  The examiner assigned a GAF 
score of 55 and noted that his last GAF score was a 50.     

As the veteran was not afforded a VA examination prior to 
March 2005, the evidence of the veteran's psychiatric 
condition prior to March 2005 is limited to VA outpatient 
treatment reports.  One of those reports, the one relied upon 
for the initial assignment of a disability rating, was 
discussed previously.  Other treatment records around that 
time show similar findings to that report.  The Board also 
points out that a mental health clinic consultation note from 
January 2001 shows that at that time the veteran reported 
poor sleep patterns, suicidal ideation with a plan, 
depression, isolation, increased startle response, rage 
attacks, nightmares, and dissociative episodes.  While this 
note is from outside of the period at issue in this decision, 
the Board finds it relevant in that it shows that the 
severity of the veteran's symptoms may have increased prior 
to December 2005.  At this consultation, the veteran was 
assigned a GAF score of 45.

Treatment records from a Vet Center from January 2001 through 
May 2005 show that the veteran had no hallucinations, 
delusions or homicidal ideation at that time.  The records do 
show that the veteran had sleep disturbances and suicidal 
ideation.  A mental status examination recorded during the 
veteran's Vet Center intake shows that at that time his 
affect was flat or blunted.  A mental health clinic 
consultation from July 2005, where the veteran was assigned a 
GAF score of 45, also reported that the veteran's affect was 
flat.  

A neuropsychological evaluation consultation report from 
February 2006 shows findings similar to other medical 
reports, such as, history of suicidal ideation, normal 
speech, and thoughts logical and organized.  The examiner 
also noted that the veteran had PTSD which was "currently 
appearing severe per chart."

VA treatment records after December 2005 report that the 
veteran did not have suicidal ideation.  A February 2006 note 
assigns the veteran a GAF score of 49, and August 2006 
progress notes state that the veteran isolates, and that 
existing notes and records do not address the veteran's 
hatred of authority.     

The competent medical evidence of record shows that prior to 
December 16, 2005, the veteran had a flattened affect.  
Reports of depression, anger, and sleep disturbances also 
suggest that the veteran had some disturbances of motivation 
and mood.  As such, resolving reasonable doubt in favor of 
the veteran, the Board finds that prior to December 16, 2005, 
the veteran's symptoms more nearly approximated the criteria 
for a 50 percent evaluation than that for a 30 percent 
evaluation; however, the competent medical evidence of record 
shows that an evaluation higher than 50 percent is not 
warranted at any time throughout the appeal period.  

Multiple medical professionals have noted that the veteran's 
hygiene and speech were normal, and that he was alert and 
oriented.  The veteran has reported anxiety attacks and 
medical professionals have noted depression; however, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively is 
clearly not reflected in the competent medical evidence.  
While the veteran has reported times where he has anger, 
there is no suggestion that he has impaired impulse control, 
or that he currently has periods of violence.  The veteran 
has also reported having few friends; however, at his 
personal hearing, he reported having a good relationship with 
one of his sisters.  This is evidence against a finding that 
the veteran has an inability to establish and maintain 
effective relationships, as opposed to difficulty in doing 
so.  The veteran specifically denied obsessive-compulsive 
rituals to a VA examiner, and there is no competent evidence 
suggesting that he has obsessional rituals which interfere 
with routine activities.  

The veteran has reported occasional suicidal ideation; 
however, recent medical records show that he currently denies 
any suicidal ideation.  The Board does not find that the 
veteran's occasional suicidal ideation, even when considered 
with all his other symptoms, rises to the level of impairment 
contemplated in the higher level.  Similarly, the veteran, as 
explained above, does appear to have some disturbances of 
mood and depression, and also some difficulty in adapting to 
stressful circumstances because of this, but the competent 
medical evidence does not show that this rises to the level 
contemplated in a higher evaluation.  Given the above, the 
Board finds that the veteran's PTSD symptoms have throughout 
the appeal period more nearly approximated the criteria for a 
50 percent evaluation than that for a 70 percent evaluation.

The determination that the veteran warrants a 50 percent 
evaluation, but no more, is supported by the various GAF 
scores assigned to the veteran.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical manual of Mental 
Disorders 46-47 (4th ed. 1994).  Although the GAF score does 
not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The veteran has been assigned GAF scores ranging 
from 45 to 60 during the relevant period prior to December 
16, 2005, and was assigned scores as low as 45 during the 
appeal period and shortly before the appeal period.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  

The veteran's scores contemplate a wide array of symptoms, 
from flat affect and few friends to severe obsessional 
rituals and frequent shoplifting.  The Board will not assume 
that the medical professionals meant that the veteran 
exhibited every symptom listed under the various scores.  As 
such, the Board gives more weight to the medical 
professionals' findings that are specific to the veteran.  
The Board is not discounting the value of the assigned GAF 
scores; instead, the Board is using the specific and general 
findings to create a medical picture of the veteran.  
Weighing the evidence is inherent in evaluating a disability 
such as PTSD, and the Board will rely more on medical 
findings that medical professionals have directly attributed 
to the veteran rather than place more emphasis on the Board's 
interpretation of why a certain medical professional assigned 
a certain GAF score to the veteran.  In any event, the scores 
assigned to the veteran indicate that he has moderate to 
serious symptoms, which does not weigh against a finding that 
the veteran warrants a 50 percent evaluation, but no more.    

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for PTSD at any time throughout the appeal period, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2007), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 




ORDER

Entitlement to an evaluation of 50 percent, but no more, 
prior to December 16, 2005 for PTSD is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation for PTSD in excess of 50 percent 
prior to, as of, or after December 16, 2005, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


